Calvert Signature StrategiesTM Calvert InvestmentsTM Calvert Solution Strategies TM A UNIFI Company CALVERT IMPACT FUND, INC. Calvert Large Cap Growth Fund Calvert Small Cap Fund Calvert Global Alternative Energy Fund Calvert Global Water Fund 4550 Montgomery Avenue, Bethesda, Maryland 20814 Statement of Additional Information January 31, 2011, revised May 2, 2011 Class (Ticker) Calvert Large Cap Growth Fund A (CLGAX) B (CLGBX) C (CLGCX) I (CLCIX) Y (CLGYX) Calvert Small Cap Fund A (CCVAX) B (CSCBX) C (CSCCX) I (CSVIX) Calvert Global Alternative Energy Fund A (CGAEX) C (CGACX) I (CAEIX) Calvert Global Water Fund A (CFWAX) C (CFWCX) Y (CFWYX) New Account Information: (800) 368-2748 (301) 951-4820 Client Services: (800) 368-2745 Broker Services: (800) 368-2746 (301) 951-4850 TDD for the Hearing-Impaired: (800) 541-1524 This Statement of Additional Information ("SAI") is not a prospectus. Investors should read the SAI in conjunction with the applicable Fund's (collectively referred to as the "Funds") Prospectus, dated January 31, 2011, revised May 2, 2011. Each Fund’s audited financial statements included in the most recent Annual Report to Shareholders are expressly incorporated by reference and made a part of this SAI. Each Fund’s prospectus and the most recent shareholder report may be obtained free of charge by writing the respective Fund at the above address, calling the Fund at 800-368-2745, or visiting our website at www.calvert.com. TABLE OF CONTENTS Information Regarding Calvert Operating Company Name Changes 2 Supplemental Information on Principal Investment Policies and Risks 3 Non-Principal Investment Policies and Risks 9 Additional Risk Disclosure 18 Investment Restrictions 18 Dividends, Distributions, and Taxes 21 Net Asset Value 22 Calculation of Total Return 23 Purchase and Redemption of Shares 28 Directors and Officers 28 Investment Advisor and Subadvisors 36 Portfolio Manager Disclosure 38 Administrative Services Agent 44 Method of Distribution 44 Transfer and Shareholder Servicing Agents 47 Portfolio Transactions 48 Portfolio Holdings Disclosure 49 Personal Securities Transactions 52 Proxy Voting Disclosure 52 Process for Delivering Shareholder Communications to the Board of Directors 52 Independent Registered Public Accounting Firm and Custodian 52 General Information 53 Control Persons and Principal Holders of Securities 53 Fund Service Providers 57 Appendix A Proxy Voting Guidelines Appendix B – Corporate Bond and Commercial Paper Ratings INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Company, Inc. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Investment advisor to the Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Inc. (“CID”) Principal underwriter and distributor for the Calvert Funds Calvert Administrative Services Company Calvert Investment Administrative Services, Inc. (“CIAS”) Administrative services provider for the Calvert Funds Calvert Shareholder Services, Inc. Calvert Investment Services, Inc. (“CIS”) Shareholder servicing provider for the Calvert Funds 2 SUPPLEMENTAL INFORMATION ON PRINCIPAL INVESTMENT POLICIES AND RISKS The following supplemental discussion of principal investment policies and risks applies to each of the Funds, unless otherwise noted. Small-Cap Issuers (Applies to Small Cap, Global Alternative Energy, and Global Water) The securities of small-cap issuers may be less actively traded than the securities of larger-cap issuers, may trade in a more limited volume, and may change in value more abruptly than securities of larger more established companies. Information concerning these securities may not be readily available so that the companies may be less actively followed by stock analysts. Small-cap issuers do not usually participate in market rallies to the same extent as more widely known securities, and they tend to have a relatively higher percentage of insider ownership. Investing in smaller, new issuers generally involves greater risk than investing in larger, more established issuers. Small-cap issuers may have limited product lines, markets, or financial resources and may lack management depth. The securities in such companies may also have limited marketability and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general. The small-cap issuers in which the Fund invests may include some micro-cap securities. The prices of micro-cap securities are generally even more volatile and their markets are even less liquid relative to small-cap, mid-cap and large-cap securities. Micro-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Therefore, the Fund may involve considerably more risk of loss and its returns may differ significantly from funds that do not invest in micro-cap securities. Mid-Cap Issuers (Applies to Global Alternative Energy and Global Water) The securities of mid-cap issuers often have greater price volatility, lower trading volume, and less liquidity than the securities of larger, more established companies. Investing in mid-cap issuers generally involves greater risk than investing in larger, established issuers. These companies tend to have smaller revenues, narrower product lines, less management depth and experience, smaller shares of their product or service markets, fewer financial resources and less competitive strength than larger companies. Large-Cap Issuers (Applies to Large Cap Growth) Investing in large-cap issuers generally involves the risk that these companies may grow more slowly than the economy as a whole or not at all. Compared to small and mid-cap companies, large cap companies are more widely followed in the market, which can make it more difficult to find attractive stocks that are not overpriced. Large-cap stocks also may be less responsive to competitive opportunities and challenges, such as changes in technology, and may offer less potential for long-term capital appreciation. Concentration Risk Global Alternative Energy will concentrate its investments (that is, invest more than 25% of its total assets) in the alternative energy industry. Alternative energy includes, but is not limited to, renewable energy (such as solar, wind, geothermal, biofuel, hydrogen, biomass and other renewable energy sources that may be developed in the future), technologies that enable these sources to be tapped, and services or technologies that conserve or enable more efficient use of energy. The Fund’s concentration in alternative energy companies may present more risks than would be the case with funds that invest more broadly in numerous industries and sectors of the economy. A downturn in alternative energy companies would have a larger impact on the Fund than on a fund that does not concentrate in this sector. Alternative energy companies can be significantly affected by the supply of and demand for specific products and services, the supply and demand for relevant energy sources, the price of those sources, capital investment, government regulation, world events and economic conditions. Alternative energy companies also can be significantly affected by events relating to international political developments, energy conservation, commodity prices, and tax and government regulations. From time to time, the performance of securities of alternative energy companies will lag the performance of securities of companies in other sectors or the broader market as a whole. 3 Global Water will concentrate its investments (that is, invest more than 25% of its total assets) in the water industry. The water-related resource sectors and companies will include: water treatment, engineering, filtration, environmental controls, water related equipment, water and wastewater services, and water utilities.
